UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7041



In Re:   RONALD MILES,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-00-204-AM)


Submitted:   September 3, 2003            Decided:   October 7, 2003


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Miles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Miles petitions for a writ of mandamus.                  He seeks an

order to compel the district court to consider his Fed. R. Civ. P.

60(b) motion as alleging fraud on the court rather than as a motion

for reconsideration.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.            See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus is a

drastic     remedy    and   should     only     be   used    in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                   See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The    relief   sought   by     Miles    is   not   available    by   way   of

mandamus.    Accordingly, although we grant Miles’ motion to proceed

in forma pauperis, we deny the petition for writ of mandamus.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  PETITION DENIED




                                        2